. to 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                              t~·    ~LE··. . ~·ii
                                                                                                                      ~-.. .:. i'      :I<. Wage 1 ofl   j   (I




                                      UNITED STATES DISTRICT COU~T                                                     SEP O0 2019
                                                 SOUTHERN DISTRICT OF CALIFORNIA                            CLERK, U.S DISTRICT COURT
                                                                                                          SOUTHi:f<N DISTRICT OF CALIFuRN,A
                       United States of America                                   JUDGMENT E ~ CBJMTNAT, CAS]u~" '''t 1·,.v ,
                                       V,                                         (For Offenses Committed On or After November 1, 1987)



                         Roberto Ayala-Suarez                                     Case Number: 3:19-mj-23636

                                                                                 Casey J Donovan
                                                                                 Defendant's Attorney


 REGISTRATION NO. 88833298
 THE DEFENDANT:
  IZI pleaded guilty to count(s) 1 of Complaint
                                  ---~-------------------------
  •   was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 Title & Section                    Nature of Offense                                                              Count Number(s)
 8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                    1

   D The defendant has been found not guilty on count( s)
                                    -------------------
  •     Count(s)
                     ------------------
                                        dismissed on the motion of the United States.

                                             IMPRISONMENT
        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be                                                                 .

 imprisoned for a term of:

                                 lil, TIME SERVED                          •    _ _ _ _ _ _ _ _ _ _ days

   12:1 Assessment: $10 REMITTED 12:1 Fine: WAIVED
   IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  \h,e defendant's possession at the time of arrest upon their deportation pr, r,e.nip,val. , ,
   [ ] 1 Goui:t repp·m·mends. defendant be deported/removed with relative, " 1•i\ \·,: \ (i Iii',   .,            charged in case
  · i11ut ni I l,<:-.tt1 '-·-/' 1                                           ( N·1v:n1--;/1 ·;1\f. i,1,,t i
        ~ ( I ' ! '\ ~-' - "" · ·' I                                         ..-'' ' I' · ! 1 / '. V \) l. \ .1 •
               ../

      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the defendant's economic circumstances.

                                                                               Friday, September 6, 2019
                                                                               Date of Imposition of Sentence                                                     .




 Received      ---------
               DVSM                                                            HONORABLE MITCHELL D. DEMBIN
                                                                               UNITED STATES MAGISTRATE JUDGE



 Clerk's Office Copy                                                                                                                3: l 9-mj-23636
